 Case 1:19-cr-00108-MKB Document 10 Filed 03/04/19 Page 1 of 1 PageID #: 41

                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District ofNew York
F# 2018R01745                                          225 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       March 1,2019

Mr. Andre Wilbum


                       Re; United States V Andre Wilbum(MKB)
                             Criminal Docket No. CR 19-108


Dear Mr. Wilbum:

Please take notice that the above case will be called in the United States District Court located at
225 Cadman Plaza East, Brooklyn, New York on Thursday March 7th, 2019 at 11:00 AM.
Please report to Simon Chrein Arraignment Courtroom 2-A South Wing 2"'' floor and at this time
you will be required to plead to an Indictment heretofore filed for alleged violation of the United
States Code.


If you have not been previously interviewed by a Pretrial Services Officer, you should report to
the United States Pretrial Services Agency, which is located on the South Wing Room 219, 2"^
Floor in the Courthouse. You should arrive at least one hour before the case is to be called so that
a pretrial services report can be completed.

If you fail to attend, a warrant will be sought for your arrest.



                                                       Very truly yours,

                                                       RICHARD P. DONOGHUE
                                                       UNITED STATES ATTORNEY


                                                  BY: Nicole Jackson
                                                       Grand Jury Coordinator

cc: Hon M.K. Brodie (Magistrate Orenstein will take the plea)

    Virginia Nguyen
    Assistant U.S. Attomey


    Pretrial Services Officer


    James Darrow, Esq.
